                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JOSEPH GIANNONE, SENIOR and                          :
JOSEPH GIANNONE, INC., t/a JOSEPH                    :
GIANNONE PLUMBING & HEATING,                         :
                    Plaintiffs,                      :              CIVIL ACTION
              v.                                     :              No. 16-cv-911
                                                     :
JOSEPH GIANNONE, JUNIOR and                          :
JOSEPH GIANNONE HEATING & AIR                        :
CONDITIONING, INC., t/a JOSEPH                       :
GIANNONE PLUMBING • HEATING •                        :
AIR CONDITIONING,                                    :
                       Defendants.                   :


McHUGH, J.                                                                    December 18, 2019

                                       MEMORANDUM

       A lamentable father-son conflict over a family plumbing business provides the backdrop

for this Lanham Act case. The father, Joseph Giannone, Senior, seeks summary judgment on his

Lanham Act trademark infringement and unfair competition claims against his son, Joseph

Giannone, Junior, as well as on Junior’s counterclaims. In order to prevail in his Lanham Act

claims, Senior must be able to show that the marks that form the basis of his suit are valid and

protectable. Although Senior has registered the marks at issue with the United States Patent and

Trademark Office (USPTO), which ordinarily entitles them to a presumption of validity, Junior

has timely contested their validity such that Senior must make an additional showing that the

marks have developed secondary meaning in the minds of consumers. Because Senior has failed

to meet his burden of demonstrating secondary meaning, his Motion for Summary Judgment

must be denied.
I.      Factual and Procedural Background

        Senior has owned and operated a plumbing and heating business in Philadelphia under

the name Joseph Giannone Plumbing & Heating since 1983, though he first registered the name

JOSEPH GIANNONE (the ‘809 Registration) and the JOSEPH GIANNONE PLUMBING &

HEATING (the ‘749 Registration) marks with the USPTO in 2015, and a stylized JOSEPH

GIANNONE PLUMBING & HEATING mark with the pipe and wrench logo (the ‘571

Registration) in 2017. MSJ at 2-3, ECF 69. The mark and logo consist of an image of a pipe and

wrench and the name of the business in a blue and yellow color scheme—two versions follow:




        Junior worked as Senior’s employee for a period of time. But, in 2008, Junior founded

his own business—Joseph Giannone Heating & Air Conditioning—which he operated out of

Senior’s Philadelphia business office. At that time, Junior’s business was confined to HVAC

work—heating, ventilation, and air conditioning repair—that did not compete with Senior’s

business, particularly Senior’s plumbing business. Also during this time, Senior’s and Junior’s

businesses shared not only office space but also telephone lines, shop space, repair trucks, and

even employees. Both businesses used Senior’s marks, and all went well enough for a period of

time. 1 But, in 2013, after some conflicts with Senior, Junior moved his business out of Senior’s

office space in Philadelphia to Folcroft, PA; expanded into plumbing services that competed with

Senior’s business; and advertised his business using this logo:


1
  Junior contends that he actually took on the bulk of the costs of developing and propagating the marketing
materials at this time. Def. Opp. to MSJ at 6, ECF 71-2. Junior also contends that he and Senior used Senior’s
marks, along with Junior’s Plumbing • Heating • Air conditioning logo, interchangeably while they were working
together. Id.

                                                       2
        Despite the fact that Junior’s business now maintained a physical presence outside the

City of Philadelphia, Junior advertised heavily within the same Philadelphia zip codes served by

Senior’s plumbing business using the Joseph Giannone Plumbing • Heating • Air Conditioning

logo. Junior even went as far as to place his logo on the side of a building half a mile from

Senior’s business.

        This litigation followed, with Senior and his business Joseph Giannone Plumbing &

Heating as co-plaintiffs suing Junior and his business Joseph Giannone Plumbing • Heating • Air

Conditioning under the Lanham Act and Pennsylvania common law. Junior counterclaimed,

asserting breach of contract, tortious interference with current and prospective business relations,

Pennsylvania common law trademark infringement, and various Lanham Act claims including

unfair competition, false designation of origin, and false advertising. Extensive and prolonged

discovery has followed and Senior now seeks summary judgment on his Lanham Act trademark

infringement, unfair competition, and false advertising claims, as well as his supplemental

Pennsylvania state law trademark infringement claim. He seeks injunctive relief, compensatory

damages, an accounting and disgorgement of profits, treble statutory damages, and attorney’s

fees.

II.     Standard of Review

        This case is governed by the well-established standard for summary judgment set forth in

Fed. R. Civ. P. 56, as elaborated in Celotex Corp. v. Catrett, 477 U.S. 317 (1986). In cases that

turn on credibility determinations, summary judgment is inappropriate. Coolspring Stone

Supply, Inc. v. Am. States Life Ins. Co., 10 F.3d 144 (3d Cir. 1993).


                                                 3
III.    Discussion

        A. Senior is not entitled to summary judgment on his Lanham Act trademark
           infringement and unfair competition claims, related state law claims, nor on his
           Lanham Act false advertising claim

        The Lanham Act protects against “the use of trademarks which are likely to cause

confusion, mistake, or deception of any kind.” Kos Pharmaceuticals, Inc. v. Andrx Corp., 369

F.3d 700, 711 (3d Cir. 2004) (cleaned up). 2 Plaintiffs’ principal claims under the Lanham Act—

federal trademark infringement, 15 U.S.C. § 1114, and federal unfair competition, 15 U.S.C.

§ 1125(a)(1)(A)—are measured “by identical standards.” A & H Sportswear, Inc. v. Victoria’s

Secret Stores, Inc., 237 F.3d 198, 210 (3d Cir. 2000). “To prove either form of Lanham Act

violation, a plaintiff must demonstrate that (1) it has a valid and legally protectable mark; (2) it

owns the mark; and (3) the defendant’s use of the mark to identify goods or services causes a

likelihood of confusion.” Id. at 210-11. The plaintiff bears the burden of proof. Id. at 210.

        Notwithstanding the marks’ registration with the USPTO, Senior has failed to show that

they are legally protectable as Junior has contested their validity in a timely fashion. Senior

correctly asserts that “[a] certificate of registration of a mark upon the principal register . . . shall

be prima facie evidence of the validity of the registered mark and of the registration of the mark,

of the owner’s ownership of the mark, and of the owner’s exclusive right to use the registered

mark in commerce or in connection with the goods or services specified in the certificate.” 15

U.S.C. § 1057(b); B & B Hardware, Inc. v. Hargis Indus., Inc., 575 U.S. 138, 142-43 (2015). If,

however, a federally registered mark is contested within five years of its registration, Commerce

Nat. Ins. Services, Inc. v. Commerce Ins. Agency, Inc., 214 F.3d 432, 438 n.4 (3d Cir. 2000), 15


2
 This opinion uses (cleaned up) to indicate that extraneous, non-substantive information—such as internal quotation
marks, alterations, and citations—has been omitted from quotations. See, e.g., United States v. Steward, 880 F.3d
983, 987 (8th Cir. 2018); United States v. Reyes, 866 F.3d 316, 321 (5th Cir. 2017).


                                                        4
U.S.C. §§ 1058, 1065, then “validity depends on proof of secondary meaning, unless the

unregistered or contestable mark is inherently distinctive.” Ford Motor Co. v. Summit Motor

Prods., 930 F.2d 277, 291 (3d Cir. 1991). The earliest registration of one of Senior’s marks was

in 2015, and Junior has contested the validity of all three marks since this litigation began; thus

the presumption of validity falls away, and Senior must show that the marks have developed

secondary meaning. 3 Given the current posture of the case and the inconclusive record before

me, I cannot decide the issue of secondary meaning as a matter of law. 4

         “Secondary meaning is a term of art in trademark law that refers to a mental association

in buyers’ minds between the alleged mark and a single source of the product.” Parks LLC v.

Tyson Foods, Inc, 863 F.3d 220, 226 (3d Cir. 2017) (cleaned up). In other words, the stronger

the connection in the minds of consumers between the mark and the source of the good or

service in question, the stronger the likelihood that the mark has attained secondary meaning.

The Third Circuit has articulated a lengthy, but non-exclusive, list of factors for determining

whether a mark has acquired secondary meaning, which includes: (1) extent of sales and

advertising leading to buyer association; (2) length of use; (3) exclusivity of use; (4) fact of



3
 Senior will not be able to show that the marks are inherently distinctive, because it is axiomatic that marks based
on “[p]ersonal names can serve as a trademark, but they are considered ‘descriptive,’ not inherently distinctive
marks, so they are treated as protectable trademarks only upon a showing of distinctiveness and secondary
meaning.” Tillery v. Leonard & Sciolla, LLP, 437 F. Supp. 2d 312, 320-21 (E.D. Pa. 2006) (internal citations
omitted); see also Checkpoint Systems Inc. v. Check Point Software Technologies, Inc., 269 F.3d 270, 282-83 (3d
Cir. 2001); 2 McCarthy on Trademarks and Unfair Competition § 13:2. “A ‘descriptive’ term is one that directly
and immediately conveys some knowledge of the characteristics of a product or service.” Id. at § 11:16.

4
  Senior argues that two of his registrations, the ‘749 Registration (including “plumbing and heating” with Joseph
Giannone) and the ‘571 Registration (including the pipe and wrench logo) are inherently distinctive because they
contain term and design elements beyond his name, and thus he does not need to show that they have acquired
secondary meaning. While courts do evaluate marks in their totality, these modifications are not sufficient to find
that they are inherently distinctive. The terms “plumbing and heating” are merely descriptive of the services being
offered by Senior. See Philbrick v. eNom, Inc., 593 F. Supp. 2d 352, 368 (D.N.H. 2009) (holding that “Philbrick’s
Sports” was not inherently distinctive because mark simply signifies a “sporting-goods business associated with
someone named Philbrick”). The pipe and wrench logo serves a similar function, and as pointed out by Junior, other
plumbers in the industry have used the same exact pipe and wrench logo in their marketing, which would further
support a finding that the logo is descriptive rather than inherently distinctive.

                                                          5
copying; (5) customer surveys; (6) customer testimony; (7) use of mark in trade journals; (8) size

of company; (9) number of sales; (10) number of customers; and (11) actual confusion.

Commerce Nat. Ins. Services, Inc., 214 F.3d at 438.

       Senior bears the burden of demonstrating that application of these factors would

conclusively establish that the marks at issue have acquired secondary meaning. To support his

case, Senior emphasizes that he has been utilizing the marks from the founding of his business in

1983; avers that there has been actual confusion among consumers between his and Junior’s

businesses, leading to customers mistakenly contacting one business instead of the other; and

that Junior has engaged in unauthorized copying of the marks. In countering Senior, Junior

disputes the extent of Senior’s advertising before Junior helped initiate what Junior characterizes

as a joint marketing effort; claims that the telephone routing system in place between them has

effectively prevented confusion; that there was a verbal agreement between himself and Senior

regarding the use of the “Joseph Giannone” name; and that Senior has not produced sufficient

evidence regarding how familiar consumers are with the marks.

       Consequently, determining whether the Commerce National factors ultimately weigh in

favor of Senior or Junior depends on the credibility of each party’s account of when, how, and by

whom the marks came to be circulated; whether there was an agreement governing each parties’

usage of the marks, and if there were one, what the substance of the agreement entailed; and

whether there has been actual confusion between their businesses. Moreover, Junior is correct

that Senior has offered little in the way of customer testimony or surveys that would indicate

how strong consumers’ mental associations are between the marks and Senior’s business. For

these reasons, it would be inappropriate to grant affirmative summary judgment on Senior’s

Lanham Act trademark infringement and unfair competition claims. Senior’s Pennsylvania



                                                 6
common law trademark infringement and unfair competition claims fail for the same reasons, as

“[t]he test for [Pennsylvania] common law trademark infringement and unfair competition is

essentially the same as the test for infringement and unfair competition under the Lanham Act.”

Gideons Int’l, Inc. v. Gideon 300 Ministries, Inc., 94 F. Supp. 2d 566, 580 (E.D. Pa. 1999); see

also Pennsylvania State Univ. v. University Orthopedics, Ltd., 706 A.2d 863, 870 (Pa. Super. Ct.

1998).

         Finally, although Senior asserted a Lanham Act false advertising claim in his Complaint

and seeks summary judgment on it here, he raised no argument on this claim in his motion.

Therefore, I am unable to grant summary judgment on it.

         B. Senior is not entitled to summary judgment on Junior’s counterclaims

         Although the counterclaims brought by Junior do not present with any great strength,

they are marginally strong enough to withstand summary judgment.

            1. Breach of Contract

         Junior alleges that Senior has breached two separate oral agreements. One, Junior

asserts, was an oral agreement to “use each other’s names, marks, logos and marketing materials

in the joint marketing of each other’s businesses.” Answer ¶ 79, ECF 36. The other was an

agreement with Senior whereby Senior’s business would refer “HVAC work” to Junior’s

business and Junior’s business would refer “plumbing or hydronic work” to Senior’s business.

Answer ¶ 89. Senior seeks summary judgment as to both counterclaims.

         The elements of a breach of contract claim in Pennsylvania are: (1) the existence of a

contract, including its essential terms; (2) breach of a duty imposed by the contract; and (3)

resultant damages. CoreStates Bank, N.A. v. Cutillo, 723 A.2d 1053, 1058 (Pa. Super. Ct. 1999).

Every element must be specifically pled. Id. Under Pennsylvania law, the elements of a valid



                                                 7
and binding contract are: (1) the manifestation of an intent to be bound by the terms of the

agreement; (2) sufficiently definite terms; and (3) an agreement supported by adequate

consideration. Johnston the Florist, Inc. v. TEDCO Const. Corp., 657 A.2d 511, 516 (Pa. Super.

Ct. 1995).

       As to Junior’s first assertion—that there was breach of an agreement to share names,

marks, logos, and marketing materials—there remain issues of fact. It appears that Junior and

Senior did freely share these materials for multiple years before this litigation began, including

the Plumbing • Heating • Air Conditioning mark associated with Junior’s business, and Junior’s

allegations that this sharing was governed by an oral agreement is plausible. Junior further

claims that Senior breached his obligations under the agreement to promote and market the

marks as had been negotiated, and that Junior subsequently incurred additional expenses for the

sake of promoting the marks. Although Senior makes reasonable arguments against Junior’s

position, regarding the existence of the contract and the scope of its terms, the record remains

equivocal.

       For similar reasons I cannot grant summary judgment as to Junior’s claim arising out of

referrals. Admittedly, to the extent Junior means to argue that the two would continue to refer

new customers to each other even after Junior began offering plumbing services on his own, such

conduct would be unusual. Junior alleges, however, that Senior had stopped referring customers

to him under their agreement even before he began to offer competing plumbing services, and

that he, Junior, continues to re-route potential customers to Senior that he knows were originally

his without receiving the same consideration in kind.




                                                 8
           2. Tortious Interference

       Junior brings counterclaims for tortious interference with existing contractual

relationships and prospective contractual relationships. “Under Pennsylvania law, to prevail on a

claim for tortious interference with existing or prospective contractual relationships, a plaintiff

must prove: (1) the existence of a contractual or prospective contractual or economic

relationship between the plaintiff and a third party; (2) purposeful action by the defendant,

specifically intended to harm an existing relationship or intended to prevent a prospective

relationship from occurring; (3) the absence of privilege or justification on the part of the

defendant; (4) legal damage to the plaintiff as a result of the defendant’s conduct; and (5) for

prospective contracts, a reasonable likelihood that the relationship would have occurred but for

the defendant’s interference.” Acumed LLC v. Advanced Surgical Services, Inc., 561 F.3d 199,

212 (3d Cir. 2009) (cleaned up).

       Junior asserts that a letter Senior sent out to some of Junior’s current customers, as well

as to prospective future customers, suffices as evidence that Senior intentionally sought to harm

Junior’s business and reputation in the community, and that he succeeded in diverting clients and

business from Junior. He points to these purportedly problematic statements in the letter:

               It has come to our attention that you may have just received a letter
               from Joseph Giannone Plumbing Heating and Air Conditioning
               telling you about the plumbing services they offer. This is not our
               business nor do we have any affiliation with this business. Please
               keep in mind that this business that sent you this letter has only been
               established for 5 years, not the 90 plus years as it is claiming.

Ex. J, ECF 60-3. Senior finished the letter by offering a discount for customers to do business

with Senior.




                                                  9
       Once again, though Junior will have the burden of proving each element of both claims,

because I am required to resolve all inferences in favor of the non-moving party at this stage of

the litigation, on this record material issues of fact remain.

           3. Unfair Competition, Trademark Infringement, and False Designation of Origin

       Junior also brings counterclaims for unfair competition and false designation of origin

under the Lanham Act, along with common law counterclaims for unfair competition and

trademark infringement. As discussed above, to prevail on an unfair competition or trademark

infringement claim, the claimant must show that he owns a valid and legally protectable mark.

A & H Sportswear, Inc., 237 F.3d at 210-11 (cleaned up). Upon initial consideration, Junior’s

counterclaims for unfair competition and trademark infringement appear inconsistent with his

parallel attack upon the very validity of these same marks due to a lack of secondary meaning. I

am aware, however, that in challenging the marks, Junior has alleged in part that he and Senior

both had been jointly using the marks for a period of years pre-dating Senior’s USPTO

registrations. ECF 72-8, 72-9, 72-10. Given these pending cancellation petitions, and the overall

posture of the case, summary judgment is not warranted.

       Nor is summary judgment warranted on Junior’s false designation of origin claim for the

same reasons, as the analysis is much the same. To succeed on this claim, Junior must show that

Senior “falsely designated the origin of its services” in the use of the marks at issue. Am. Tel. &

Tel. Co. v. Winback & Conserve Program, Inc., 42 F.3d 1421, 1428 (3d Cir. 1994). The

elements of a false designation of origin claim under Section § 43(a)(1)(A) of the Lanham Act

overlap significantly with those of unfair competition or trademark infringement, with the

exception that the party bringing the claim need not demonstrate valid registration. See Two

Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763, 780 (1992) (“[U]nder the Lanham Act, the



                                                  10
ultimate test is whether the public is likely to be deceived or confused by the similarity of the

marks . . . . Whether we call the violation infringement, unfair competition or false designation

of origin, the test is identical—is there a ‘likelihood of confusion?’”) (cleaned up); Union

Manufacturing Co., Inc. v. Han Baek Trading Co., Ltd., 763 F.2d 42, 47-48 (2d Cir. 1985)

(“[T]he claim [of false designation of origin] is now frequently recognized, with regard to

unregistered marks, as the equivalent of a claim for trademark infringement.”). Factual issues

remain as to these claims.

             4. False Advertising

         Junior’s false advertising claim survives summary judgment as well. The Lanham Act

prohibits the “false or misleading description of fact, or false or misleading representation of

fact, which . . . in commercial advertising or promotion, misrepresents the nature, characteristics,

qualities, or geographic origin of his or her or another person’s goods, services, or commercial

activities.” 15 U.S.C. § 1125(a). To prevail on such a claim, Junior must prove: (1) that Senior

has made false or misleading statements as to Senior’s own product or another’s; (2) that there is

actual deception or a tendency to deceive a substantial portion of the intended audience; (3) that

the deception is material in that it is likely to influence purchasing decisions; (4) that the

advertised goods traveled in interstate commerce; and (5) that there is a likelihood of injury to

the plaintiff in terms of declining sales, and loss of good will. See Pernod Ricard USA, LLC v.

Bacardi U.S.A., Inc., 653 F.3d 241, 248 (3d Cir. 2011) (cleaned up).

         In support of this claim, Junior points to three statements in a letter Senior distributed in

2015, although only one truly gives rise to a genuine issue of material fact. Junior Dep. at 224,

ECF 69-7. 5 Junior points to Senior’s statement that Junior’s business had only been established


5
 First, he points to Senior’s statement in that letter that Senior employed “licensed and trained professionals” as a
purportedly false statement. Junior Dep. 229-233. But when pressed in his deposition as to which of Senior’s

                                                          11
for 5 years (i.e., established in 2010) when it in fact had been established in 2008. Junior Dep.

233-234. Junior argues this misstatement had the effect of “tell[ing] the reader the Defendants

are liars and that the customer and prospective customer shouldn’t do business with Defendants.”

Def. Opp. to MSJ at 34. Senior argues that this is a de minimis statement that does not rise to the

level of false advertising, and Senior asserts that there is no evidence of any revenue lost as a

direct result of the false statements. But that is not the proper inquiry. Instead, I must ask

whether there is a likelihood of injury to Junior in terms of declining sales and loss of good will.

I find there to be a genuine dispute on this fact.

         A reasonable jury could find that Senior’s false statement in the letter not only strips

Junior’s business of two years of experience, but more importantly implies that Junior’s business

misrepresents itself. This false statement could reasonably cause a household consumer of

plumbing services to choose a different service provider, thereby causing Junior to lose sales.

         Junior also points to items on Senior’s website as evidence of false advertising.

Specifically, he asserts that (1) the website incorrectly states that Joseph Giannone Plumbing &

Heating was founded in 1929; (2) Senior took over his father’s business in 1978; (3) and the

business has served the Philadelphia region for more than 85 years. Senior admits that he

founded his business in 1983 (not 1929) and so all these statements regarding Senior’s plumbing

business are indeed facially false. A reasonable jury could find that these statements were

intended to deceive the consumer public into believing that Senior’s business was more




professionals lacked the requisite training, Junior had no answer. Junior Dep. at 231. Second, Junior argues that
Senior’s reference in the letter that Senior’s business does not have any affiliation with Junior’s business is a false
statement. But Junior also testified that, while Senior and Junior worked together for some years, there is currently
no overlapping ownership between the two businesses. Junior Dep. 267-268. This testimony, then, does not lend
strong support Junior’s argument.

                                                          12
established than it was. A reasonable jury could also find that such a belief could likely

influence purchasing decisions, including away from Junior’s more recently established business.

IV.    Conclusion

       Senior bears the burden of establishing secondary meaning, and the record here does not

suffice to establish it as a matter of law. Accordingly, his affirmative motion for summary

judgment must be denied. Junior’s counterclaims, though hardly robust, have enough support to

avoid summary judgment.

       An appropriate Order follows.


                                                        /s/ Gerald Austin McHugh
                                                     United States District Judge




                                                13
